DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/1/22 have been received. Claims 1, 2, and 4-12 have been amended. Claim 3 has been cancelled. Claim 13 is new.
Claim Objections
3.	The objection to claim 9 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112

4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-12 is withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Cheon et al. (US 2017/0264107) on  claim(s) 1 is/are withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2017/0264107), and further in view of Meehan (US 2012/0034499) as cited in IDS dated 6/13/19 on claim 7 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2017/0264107), and further in view of Volkov et al. (US 2018/0114985) on claims 11 and 12 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 7/28/22.
The application has been amended as follows.
9.	Claim 1 has been amended to: An electrically and thermally connecting device for batteries and pieces of electrical distribution equipment of an aircraft comprising a casing containing a plurality of parts made of an electrically conductive material which conveys an electrical charge without electrically insulating protection on  a visible area of [[the]] live parts, said connecting device being designed to be in contact with a part of the casing and at least one live part, said connecting device  comprising:
at least one base which is made of a thermally conductive material, and is designed to be secured on the part of the casing or is designed to be secured on the at least one live part;
 at least one head which comprises a resilient return connector, and is designed to put the live parts and the part of the casing into contact;
 an intermediate element which is designed to connect the live parts electrically, said element being clamped between the base and the head, the base and the head being in contact with elements of a different nature,
wherein the resilient return connector comprising one or more spring strips.
10. 	Claim 6 has been amended to: The device as claimed in claim 1, wherein the base covers [[the]] a securing means of the resilient return connector.
Allowable Subject Matter
11.	Claims 1-2 and 4-13 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 4/1/22 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724